     JOHN L. BURRIS, Esq. SBN 69888
1    ADANTÉ D. POINTER Esq. SBN 236229
     MELISSA C. NOLD, Esq. SBN 301378
2    LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Centre
3    7677 Oakport Street, Suite 1120
     Oakland, California 94621
4    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
5    john.burris@johnburrislaw.com
     adante.pointer@johnburrislaw.com
6    melissa.nold@johnburrislaw.com
7    Attorneys for Plaintiffs
8

9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
     KHOUA VANG; and TED RICHARDS JR.,                  CASE NO.: 2:19-cv-00374-JAM-EFB
12
     individually and as Co-Successors-in-Interest to
                                                        STIPULATION AND REQUEST FOR LEAVE
13   Decedent DARELL RICHARDS,                          TO FILE FIRST AMENDED COMPLAINT
14
                                 Plaintiffs,
15
            vs.
16

17   CITY OF SACRAMENTO, a municipal
     corporation; TODD EDGERTON, in his
18
     individual capacity; PATRICK COX, in his
19   individual capacity; and DOES 1-50, inclusive,
     individually and in their official capacity as
20   agents of the Sacramento Police Department,
21
                                 Defendants.
22

23

24          Plaintiffs respectfully request leave to file their First Amended Complaint. Good cause being

25   that Plaintiffs need to identify Defendant Officers and correct the facts previously alleged in their

26   Operative Complaint.

27          Plaintiffs shall file a First Amended Complaint (attached hereto as Exhibit A) with the Court

28   within 5 days of the Court order approving this stipulation. Defendants’ responsive pleading to
1    Plaintiffs’ First Amended Complaint shall be filed within 21 days of the filing of the First Amended
2    Complaint.
3           Therefore, all parties stipulate and respectfully request the court grant Plaintiffs leave to file
4    their First Amended Complaint.
5

6    Dated: January 12, 2020                                      _/s/ Melissa C. Nold_____
                                                                  MELISSA C. NOLD
7
                                                                  ADANTE D. POINTER
8                                                                 JOHN L. BURRIS
                                                                  Law Offices of John L. Burris
9                                                                 Attorneys for Plaintiffs
10

11   Dated: January 13, 2020                                      /s/ Andrea Velasquez
12
                                                                  ANDREA VELASQUEZ
                                                                  Counsel for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
1
                                                  ORDER
2

3
            Good cause appearing and pursuant to the stipulation of the parties, Plaintiffs will file their

4    First Amended Complaint within 5 days of the signing of this Order. Defendants Responsive

5    Pleading will be due 21 days after Plaintiffs’ file their First Amended Complaint.

6

7    IT IS SO ORDERED.
8

9

10   DATED:     1/14/2020                          /s/ John A. Mendez_____________________
11
                                                   HONORABLE JUDGE JOHN A. MENDEZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
